              Case 3:19-cr-00710-JLS Document 36 Filed 06/14/21 PageID.57 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT                                                  JUN 14 2021
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIM

                                V.
                JOSE HERREJON-MEnA (1)
                                                                         Case Number:       3:19-CR-00710-JLS

                                                                     Ryan W. Stitt
                                                                     Defendant's Attorney
REGISTRATION NO.                39454-408
•-
THE DEFENDANT:
1:8:1 admitted guilt to violation of allegation(s) No.      1, 2 and 3

0
                                                          ------------- after denial of guilty.
     was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

          1, 2 and 3               nvl, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judi   ent.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this distric~    ! within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special asses ents imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and Unite States attorney of any
material change in the defendant's economic circumstances.

                                                                     June 4. 2021
                                                                     Date of Imposition of Sentence



                                                                       ON. JANIS L. SAMMARTINO
                                                                     UNITED STATES DISTRICT JUDGE
               Case 3:19-cr-00710-JLS Document 36 Filed 06/14/21 PageID.58 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                   JOSE HERREJON-MEllA (1)                                               Judgment - Page 2 of2
CASE NUMBER:                 3: 19-CR-00710-JLS

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   6 months




 •       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI     The court makes the following recommendations to the Bureau of Prisons:
            1. Placement in the Central District of California to accommodate family visits.




 •       The defendant is remanded to the custody of the United States Marshal.

 •       The defendant shall surrender to the United States Marshal for this district:
         •     at                            A.M.              on
         •     as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •       Prisons:
         •     on or before
         •     as notified by the United States Marshal.
         •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

I have executed this judgment as follows:

         Defendant delivered on                                            to

at
       - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MAR~HAL




                                                                                                  3: 19-CR-00710-JLS
